Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III: claims 13-16 in the reply filed on 6/23/2021 is acknowledged.
Claims 1-12 and 17-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
Pg. 4, [0014]:  “and the ferrite includes cementite having a major axis length” 
Pg. 8, [0029]:  “and the ferrite includes cementite having a major axis length”.
Based on the instant specification ([0052], [0055], [0056]) it appears that it should be “and the pearlite includes cementite having a major axis length”.  
Appropriate correction is required.


Claim Objections
Claims 13-16 objected to because of the following informalities:  
claim 13, line 14 : ".)" should be ")."
claim 14, line 5 : ".)" should be ")."
claim 14, line 1 : "Expression 1 ,a" should be " Expression 1, a"
claim 13, line 12 : "the number of cementite whose major axis length is 200 nm or less" could be "a  number of cementite whose major axis length is 200 nm or less"
claim 13, line 13 : "the number of cementite whose major axis length exceeds 200 nm" could be "a  number of cementite whose major axis length exceeds 200 nm"
claim 15, line 2 : " on the surface thereof" could be " on a surface thereof"
claim 16, line 2 : " on the surface thereof" could be " on a surface thereof".
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite due to the limitation “and the cementite of the ferrite has an N value of 70% or more by the following Relational Expression 2 ... 200 nm.)”. It is unclear what “the cementite of the ferrite” means. It could mean the ferrite of claimed 20% or less of ferrite microstructure or the ferrite of the pearlite since pearlite is a two-phased, lamellar structure composed of alternating layers of ferrite and cementite. Additional the instant specification, indicates that relational expression 2 is to the cementite of the pearlite ([0055]-[0057]).
For examination purposes, the limitation “cementite of the ferrite has an N value” will be interpreted as “the cementite of the pearlite has an N value”. 
Claims 14-16 are indefinite as well, from their dependency of indefinite claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (JP-2011099129-A, see machine translation unless otherwise noted, hereinafter Mizuno).
Applicant is reminded that claims 13-14 and 16 are rejected for indefinites as states in the 112b rejection above. 

Regarding claim 13, a “warm-pressed member” is regarded as a product-by-process. The process of “warm-forming” does not impart any distinct structure, as stated in the instant specification, since the warm pressed member according to another aspect of the present disclosure is manufactured by warm press forming such that the alloy composition and microstructure remain unchanged and are the same ([0091]).

Mizuno teaches a high-strength steel sheet for automobiles and the like ([0001]). Mizuno further teaches a broad composition in weight percent ([0018]-[0026]).
Mizuno teaches Al: 0.005 to 0.1% a solid solution strengthening element ([0023]) this reads on alkali-soluble aluminum which means that Al is not in an oxide state and can be mixed within the alloy. 
Mizuno also teaches inventive sample alloy No. 5 ([0038], table 2, sample alloy No. 5) made from composition C: Fe-0.77C-0.01Si-1.95Mn-0.01P-0.001S-0.030Al-0.003N-0.56Cr ([0037], table 1, composition C) which meets the compositional claim limitations. 
Mizuno further teaches a broad range microstructure with a main structure of pearlite and 20% or less ferrite ([0011]) which is the same as the claim ranges. Furthermore, Mizuno teaches inventive sample alloy No. 5 with 96% pearlite and 4% ferrite ([0038], table 2, columns 5-6, sample alloy No. 5) which are within the claimed ranges. 
In the table below, a summary of the limitations of instant claim 13, the broad range of Mizuno and Mizuno inventive sample alloy No. 5 are presented.

Instant Claim 13
Mizuno Broad Range
Mizuno Inventive Sample No. 5
Composition (wt.%):



C
0.4 to 0.9
0.3-1.0
0.77

0.01 to 1.5
0.2 or more and 4.0 or less
0.56
P
0.03 or less (excluding 0)
0.005-0.1
0.01
S
0.01 or less (excluding 0)
0.05 or less
0.001
N
0.01 or less (excluding 0)
0.01 or less
0.003
Al
0.1 or less (excluding 0)
0.005-0.1
0.03
Fe and inevitable impurities
Balance
Balance
Balance
Comprising at least one among: 


Mn
2.1 or less (excluding 0)
2.0 or less
1.95
Si
1.6 or less (excluding 0)
2.0 or less
0.01
Microstructure (%):



pearlite
80 or more
main structure 
96
ferrite
20 or less
20 or less
4


With regards to the limitation “the cementite of the pearlite has an N value of 70% or more by the following Relational Expression 2, N(%)=Nx/(Nx+Ny)*100 (in the above Relational Expression 2, Nx is the number of cementite whose major axis length is 200 nm or less, and Ny is the number of cementite whose major axis length exceeds 200 nm)”, Mizuno is silent on this exact relation. However, this steel structure would have been expected to be present in processing of the steel of Mizuno as will be further explained.  
 The instant specification teaches a method of manufacturing heating a slab to a temperature within a temperature range of 1100° C. to 1300° C.; finishing hot rolling the heated slab at a temperature within a temperature range of Ar3+10° C. to Ar3+90° C. to obtain a hot-rolled steel sheet; coiling the hot-rolled steel sheet at a temperature within a temperature range of 550° C. to 700° C.; and cold rolling the hot-rolled steel sheet at a reduction ratio of 40 to 80% to obtain a cold-rolled steel sheet ([0014 spec]).

While Mizuno is silent on the cementite of the pearlite relation, it would have naturally flowed from Mizuno since the claimed the composition of a high strength steel sheet ([0037], table 1, composition C) is within the claimed ranges, and the disclosed processing ([0008]) is substantially similar to the instant method ([0014]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed features. It would have been obvious to have used processing with overlapping temperatures, or at least “close enough” to achieve similar results, through a routine investigation of the broad methods taught by Mizuno.
Specifically, the cold roll reduction percentage of the instant specification affects this cementite feature ([0079]).  Furthermore, this feature is disclosed by the instant specification to affect mechanical properties ([0091-0092]) and a tensile strength of 1000MPa or more at room temperature ([0018]).  Mizuno teaches a tensile strength of 1500 MPa or more which is within in the range. This further bolsters the position that the claimed feature would be present absent concrete evidence to the contrary.
Regarding claim 14, Mizuno is silent on an expression relating C, Cr, Si and Mn.  However Mizuno inventive sample alloy No. 5 ([0038], table 2, sample alloy No. 5) has a value of 1.7025 (0.77+0.56/2+1.95/3+0.01/4) which meets the claimed limitation.

Regarding claim 16, Mizuno teaches a hot-dip galvanizing treatment or an alloyed hot-dip galvanizing treatment is further performed ([0008]) which meets the galvanized claimed limitation.
With regards to the limitation of “a micro crack length in the member is 10 µm or less”, a single crack of 10 µm or less, or even a crack of 0 µm length would meet limitation. For examination purposes, the claim is interpreted as the maximum micro crack length of 10µm or less. Mizuno is silent regarding microcracks which meets the claim limitation [fig.1, tables1-3]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno as applied to claim 13 above, and further in view of Shastry (Pub. date: 2005, Corrosion of Metallic Coated Steels; hereinafter Shastry).
Applicant is reminded that claim 15 is rejected for indefinites as states in the 112b rejection above. 

Regarding claim 15, Mizuno is silent on further providing an aluminum plated layer on the surface of the steel.
Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). Shastry teaches general aluminum coatings on steel for corrosion protection (pg. 37-38, Section: Aluminum-Base Coatings).
It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of Mizuno with the Al coating teaching of Shastry to produce an Al coated steel with added protection from corrosion which would meet the claim limitation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 9,856,550 (‘550) in further view of Shastry. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘550 teaches an overlapping high strength steel sheet composition and microstructure as that recited in the instant claim 13. Furthermore the composition of claim 1 overlaps the relation expression of instant claim 14. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claim of ‘550.

Instant Claim 13
Claim 1 of ‘550
Composition (wt.%):


C
0.4 to 0.9
0.2 to 0.5
Cr
0.01 to 1.5
more than 0 to 1.0
P
0.03 or less (excluding 0)
more than 0 to 0.03
S
0.01 or less (excluding 0)
more than 0 to 0.015
N
0.01 or less (excluding 0)
more than 0 to 0.01
Al
0.1 or less (excluding 0)
more than 0 to 0.05
Fe and inevitable impurities
Balance
Balance
Comprising at least one among: 

Mn
2.1 or less (excluding 0)
0.2 to 0.5
Si
1.6 or less (excluding 0)
more than 0 to 0.5
Microstructure (%):


pearlite
80 or more
95 or more
ferrite
20 or less
---



Regarding instant claims 15 and 16, Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). Shastry teaches general aluminum coatings on steel for corrosion protection (pg. 37-38, Section: Aluminum-Base Coatings). Shastry teaches general zinc based galvanized coatings on steel for corrosion protection (pg. 35-37, Section: Zinc-Base Coatings).
It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of ‘550 with the Al and galvanized coating teaching of Shastry to produce an Al coated or galvanized steel with added protection from corrosion which would meet the claim limitation. 

Claims 13-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/957,675 (‘675) in further view of Shastry. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘675 teaches an overlapping high strength steel sheet composition and microstructure as that recited in the instant claim 13. Furthermore the composition of claim 1 overlaps the relation expression of instant claim 14. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
In the table below are the composition claims of the instant claims and the claim of ‘675.

Instant Claim 13
Claim 1 of ‘675
Composition (wt.%):


C
0.4 to 0.9
0.40 to 0.60
Cr
0.01 to 1.5
0.3% or less (excluding 0%)
P
0.03 or less (excluding 0)
0.03% or less (including 0%)
S
0.01 or less (excluding 0)
0.004% or less (including 0%)
N
0.01 or less (excluding 0)
0.006% or less (excluding 0%)
Al
0.1 or less (excluding 0)
0.04% or less (excluding 0%)
Fe and inevitable impurities
Balance
Balance
Comprising at least one among: 

Mn
2.1 or less (excluding 0)
0.7 to 1.5
Si
1.6 or less (excluding 0)
0.3% or less (excluding 0%)
Microstructure (%):


pearlite
80 or more
70 to 93
ferrite
20 or less
7 to 30


‘675 is silent on a relational expression of the cementite of the pearlite of instant claim 13, however method claim 3 of ‘675 teaches a process of heating a steel slab to a temperature within a range of 1150 to 1300 C; hot-rolling the heated steel slab by using the hot-rolling 
Regarding instant claims 15 and 16, Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). Shastry teaches general aluminum coatings on steel for corrosion protection (pg. 37-38, Section: Aluminum-Base Coatings). Shastry teaches general zinc based galvanized coatings on steel for corrosion protection (pg. 35-37, Section: Zinc-Base Coatings).
It would have been obvious to one of ordinary skill in the art at the date of filling to have combined the pearlitic high strength steel of ‘675 with the Al and galvanized coating teaching of Shastry to produce an Al coated or galvanized steel with added protection from corrosion which would meet the claim limitation. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Im et al. (US-20150107725-A1) contains pearlitic steel sheets with overlapping composition.
Ofuji (JP-5035159-B2) contains high-strength steel rough product with overlapping composition and microstructure. 
Tagashira et al. (JP-3964246-B2) contains steel belt steel plate with overlapping composition and broad overlapping microstructure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734